Citation Nr: 1415446	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to his service connected residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active service from August 1971 to June 1978. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal of an October 2008 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Board denied the petition to reopen for new and material evidence and remanded a service connection claim for psychiatric disability for additional development. 

In July 2013, the agency of original jurisdiction (AOJ) granted service connection for generalized anxiety disorder.  As this rating action results in a complete grant of the benefit sought, this issue is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appealed the July 2012 Board denial of his petition to reopen to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the parties filed a Joint Motion for partial remand (Joint Motion) with the Court, which would vacate the July 2012 Board denial and remand the issue to the Board.  The Court granted the Joint Motion in August 2013, and the issue has returned to the Board for review.  

Review of the electronic folder (efolder) in the Virtual VA paperless claims processing system includes the Informal Hearing Presentation; no other pertinent documents are of record in either the Virtual VA or VBMS efolders. 

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Entitlement to service connection for osteoarthritis of the lumbosacral spine, originally claimed as a low back disability, was denied in a September 2004 rating decision; the Veteran did not submit a notice of disagreement with this decision within one year of the notice thereof. 

2.  The Veteran's June 2008 statement, that a physician informed him in service that he would likely experience subsequent back problems from the cyst, raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The September 2004 rating decision that denied entitlement to service connection for osteoarthritis of the lumbosacral spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013). 

2. The Veteran has submitted new and material evidence to reopen his claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a low back disability.  The RO last denied the Veteran's claim for a low back disability in a September 2004 decision.  The RO's September 2004 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
	
The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for a low back disability was last denied in September 2004.  At the time of the decision, the available evidence included the following: service treatment records and June 2004 VA treatment records.  

Since the September 2004 denial, newly submitted evidence includes a statement from the Veteran that while he was in service a physician informed him that he would likely have back problems due to his now service connected pilonidal cyst.  See June 2008 claim.  Again, for purposes of analysis, the Veteran is presumed credible.  Justus, supra.  He is competent to relate his recollections of conversations with healthcare professionals.  The June 2008 report also relates to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Kent, 20 Vet. App. at 10; see also Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the June 2008 report is new and material evidence, and the claim of service connection for a low back disability must be reopened.


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability; to this limited extent, the appeal is granted.






REMAND

The Veteran has not been afforded a VA orthopedic examination for his claimed back disability.  A VA orthopedic examination and medical opinion is necessary for the claim as detailed below. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records since December 2009 with the claims folder.  

2.  After associating updated VA treatment records with the claims folder, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any low back disability.  The claims folder and access to any pertinent documents in the Virtual VA and/or VBMS electronic folders must be made available to the examiner.  A clinical examination with any indicated medical studies must be completed.  

For each low back disability identified, the examiner should indicate whether it at least as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to service.  If not, is it at least as likely as not (50 percent probability or greater) caused or aggravated by the service connected residuals of a pilonidal cyst.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in back disability resulting from the aggravation.  

The examiner take into account the lay evidence of record, including the Veteran's report that a physician told him in service that he would have subsequent back problems from the pilonidal cyst.

A complete rationale must be given to support each opinion.  The medical reasons for accepting or rejecting the Veteran's statements regarding injury and continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claim of service connection for a low back disability.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


